     Case Case
          2:20-cr-00078-JCM-VCF
               2:20-cr-00078-JCM-VCF
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  15 07/10/20
                                                       Filed 07/06/20
                                                                 Page Page
                                                                      1 of 31 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6378
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00078-JCM-VCF-00059-
                                                  VCF0000-XXX
10                  Plaintiff,
                                                    Motion to Unseal Case
11          v.

12   TEODOLO HERMOSILLO-MARTINEZ,

13                 Defendant.

14

15          The United States of America, by and through its attorneys, Nicholas Trutanich,

16   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

17   for entry of the proposed Order unsealing the above-captioned case.

18          In support of its motion, the Government states:

19      1. On or about April 21, 2020, a Complaint was filed with the Court, charging Mr.

20   Hermosillo-Martinez with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the

21   United States. See ECF No. 1, 2:20-mj-00305-DJA.

22      2. Mr. Hermosillo-Martinez made an initial appearance before the Court on or about

23   April 23, 2020, and was ordered detained pending trial. Id. at ECF No. 4. Mr. Hermosillo-

24   Martinez remains detained by the U.S. Marshal Service.

25

26
     Case Case
          2:20-cr-00078-JCM-VCF
               2:20-cr-00078-JCM-VCF
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  15 07/10/20
                                                       Filed 07/06/20
                                                                 Page Page
                                                                      2 of 32 of 3



1       3. Mr. Hermosillo-Martinez has signed a plea agreement with the United States, and

2    this Court has set a change of plea hearing for July 17, 2020. This case was not sealed when

3    before the Magistrate Court, but when set before this Court, it was designated as sealed.

4       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

5    that keeping it sealed is not necessary.

6           DATED this 6th day of July, 2020.

7                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
8

9                                                      //s//
                                                ______________________________
10                                              JARED L. GRIMMER
                                                Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   2
26
     Case Case
          2:20-cr-00078-JCM-VCF
               2:20-cr-00078-JCM-VCF
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  15 07/10/20
                                                       Filed 07/06/20
                                                                 Page Page
                                                                      3 of 33 of 3



1

2

3                           UNITED STATES DISTRICT COURT
4
                                 DISTRICT OF NEVADA

5    UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00078-JCM-VCF--

6                   Plaintiff,                          Order Unsealing Case
7           v.                                          (Proposed)
8    TEODOLO HERMOSILLO-MARTINEZ,
9                          Defendant.

10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Teodolo Hermosillo-Martinez, is unsealed.

14

15          DATED this
                  July____ day of July, 2020.
                       10, 2020.

16                                                       By the Court:

17
                                                         ____________________________
18                                                       Hon. James C. Mahan
                                                         United States District Judge
19

20

21

22

23

24

25
                                                    3
26
